Citation Nr: 1540180	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-26 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gulf war syndrome, to include fibromyalgia and chronic fatigue.

2.  Entitlement to service connection for residuals of radiation exposure.

3.  Entitlement to service connection for a right ankle condition.

4.  Entitlement to service connection for sciatica of the lower right extremity.

5.  Entitlement to service connection for a lumbar injury.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for rhinitis.

8.  Entitlement to service connection for asbestosis, claimed as respiratory problems.

9.  Entitlement to service connection for irritable bowel syndrome.

10.  Entitlement to service connection for gastroesophageal reflux disease, claimed as chronic gastric problems and acid reflux.

11.  Entitlement to a higher initial rating for posttraumatic stress disorder rated 30 percent prior to January 2, 2014 and rated 70 percent thereafter.

12.  Entitlement to an initial rating in excess of 10 percent for a right bicep tendon tear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982 and from April 2007 to May 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010, August 2011, and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran was scheduled for a Board hearing at the Philadelphia RO in July 2015.  In an August 2015 correspondence, the Veteran reported that he did not attend his scheduled hearing because of a death in the family.  He further stated that he attempted to contact the RO and reschedule his hearing, but he could not do so because of problems with his representative.  The Board notes that the Veteran's representative is no longer accredited to represent claimants before VA.  The Veteran has requested an opportunity to present testimony before the Board with representation.  

The Board finds that the Veteran has provided good cause for failing to report for his scheduled July 2015 hearing.  Accordingly, on remand, the Veteran should be scheduled for a Travel Board hearing at the RO.  See 38 C.F.R. § 20.700 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Philadelphia, Pennsylvania.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




